DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of May 07, 2020. Claims 1-16 are pending and have been considered as follows.

Drawings
The drawings are objected to because the Examiner may require and is requiring descriptive text labels.  Specifically, the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels (see Fig. 1 and 2)”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 

Specification Objection
-The disclosure is objected to because of the following informalities:  repeated words. 
In paragraph [0002] on page 1,   the phrase of   “a transportation vehicle” repeats twice and   the phrase “and a transportation vehicle” should be deleted.
Appropriate correction is required.
-The disclosure is objected to because of the following informalities:  a wrong word. 
In the 2nd line of paragraph [0025] on page 7, the word “am” should be “an”.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “the navigation system is configured to” and “the evaluation unit … (which) automatically evaluates” in independent claim 8.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, in claim 8, the limitations “a navigation system” and “an evaluation unit” have been interpreted under 35 U.S.C. 112(f) (see claim interpretation above).  However, the specification does not disclose the corresponding structure, material or acts for the claimed functions.  The examiner is unable to find the corresponding structure or hardware in the specification for the claimed navigation system or evaluation unit.  Applicant’s specification appears to describe the navigation system and evaluation unit in terms of the functions performed and merely repeats the language “navigation system” and “evaluation unit” throughout.  Therefore, claim 8 is rejected under 35 U.S.C. 112(a).  Claims 9-16 depend from claim 8 and are therefore rejected as being dependent upon a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim limitation “a navigation system” and “evaluation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner is unable to find the corresponding structure or hardware in the specification for the claimed navigation system or evaluation unit.  Applicant’s specification appears to describe the navigation system and evaluation unit in terms of the functions performed and merely repeats the language “navigation system” and “evaluation unit” throughout (See rejection under 35 U.S.C 112(a) above). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quovard ( WO2017/053357 A). 

Regarding claim 1, Quovard teaches a method for improving the ride comfort of a transportation vehicle (abstract, [0005], Fig. 3), the method comprising: 
planning a first driving route by a navigation system ([0024], the navigation device 112 stores or has access to a map of a region containing the start location and the destination location;  abstract, a navigation device for use in determining a route from a start point to an end point); 
automatically detecting at least one road parameter of the first driving route by a sensor system of the transportation vehicle (abstract, a navigation device determining a route from a start point to an end point; [0026], the road and environmental information may be obtained through one or more of the sensors discussed above; [0020]-[0021] and [0032], the received road and/or environmental condition information may be transmitted to a navigation device 112); 
automatically evaluating the first driving route in relation to the ride comfort of the first driving route([0041]-[0044], safety, operator’s risk tolerance,), 
taking into account the road parameter([0041]-[0044], traffic pattern,  poor road surface quality) ; and 
in response, to a result of the automatic evaluation, using the first driving route or planning an alternative driving route ([0041]-[0044], the navigation device 112 may adjust the initial calculated route in response to the received environmental condition information, the navigation device 112 may determine an alternate route that avoids the rainy portion of the initial route and provide the alternate route to a user of the navigation device. The navigation device 112 may select or obtain the environmental condition information for the initial route (the one or more alternate routes), step 510 in Fig. 5).

Regarding claim 2, Quovard teaches further comprising storing the at least one road parameter in an external storage location accessible via a wireless communication connection ([0022], the data collector 102 communicates wirelessly with the network 104, although a wired connection may also be utilized. The network 104 may be any type of data network configured to transmit and/or receive data, including a cellular network and a wi-fi network).
 	Regarding claim 4, Quovard teaches wherein the road parameter is selected from the group comprising a curve radius, a driving route length, a gradient of the first driving route, an altitude profile of the first driving route, a roughness of a road of the first driving route, a surface structure of a road of the first driving route, a traffic flow and any combinations thereof ([0041], "traffic pattern"; [0026], "roughness”).

Regarding claim 8, Quovard teaches a driver assistance system for improving the ride comfort of a transportation vehicle (abstract, [0005], Fig. 3), the drive assistance system comprising: 
a navigation system ([0024], the navigation device 112); 
a data input ([0058], the data input may contain environmental conditions from the data collectors, as well as traffic information); and 
an evaluation unit ([0041]-[0044], navigation device 112), 
wherein the navigation system is configured to plan a first driving route ([0024], the navigation device 112 stores or has access to a map of a region containing the start location and the destination location; abstract, a navigation device for use in determining a route from a start point to an end point), 
wherein the data input receives at least one road parameter of the first driving route, which is determined by a sensor system of the transportation vehicle (abstract, a navigation device determining a route from a start point to an end point; [0026], the road and environmental information may be obtained through one or more of the sensors discussed above; [0020]-[0021] and [0032], the received road and/or environmental condition information may be transmitted to a navigation device 112),
 wherein the evaluation unit automatically evaluates the first driving route in relation to the ride comfort of the first driving route ([0041]-[0044], safety, operator’s risk tolerance; the navigation device 112 may determine an alternate route that avoids the rainy portion of the initial route and provide the alternate route to a user of the navigation device), taking into account the at least one road parameter ([0041]-[0044], traffic pattern, poor road surface quality), and 
wherein the navigation system uses the first driving route or plan an alternative driving route in response to the assessment of the first driving route ([0040]-[0044], the navigation device 112 may adjust the initial calculated route in response to the received environmental condition information, the navigation device 112 may determine an alternate route that avoids the rainy portion of the initial route and provide the alternate route to a user of the navigation device; the navigation device 112 may select or obtain the environmental condition information for the initial route (the one or more alternate routes); step 510 in Fig. 5). 	
Regarding claim 9, Quovard teaches wherein the sensor system for determining the at least one road parameter comprises: a radar system and/or a camera and/or a laser and/or a cycle path sensor system and/or an accelerometer and/or an ultrasonic sensor ([0020], radar, camera).
Regarding claim 10, Quovard teaches a transportation vehicle including the driver assistance system of claim 8 (abstract, a system altering or generating a navigation path for a vehicle).	
Regarding claim 11, please see the rejection above with respect to claim 2, which is commensurate in scope to claim 11, with claim 2 being drawn to a method, claim 11 being drawn to a corresponding system.

Regarding claim 13, please see the rejection above with respect to claim 4, which is commensurate in scope to claim 13, with claim 4 being drawn to a method, claim 13 being drawn to a corresponding system.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5-7, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over by Quovard ( WO 2017/053357A) in view of Lu (US 2014/0195112A1).

Regarding claim 3, Quovard does not explicitly teach further comprising selecting a driving mode and planning the first driving route and/or the alternative driving route in response thereto.
 However, Lu discloses further comprising selecting a driving mode ([0029], the controller may be configured to exercise active control of the actuatable suspension system elements only when an abnormal road surface condition is encountered. During normal road conditions, the estimator means and its associated active suspension system elements and sensors may remain inactive) and planning the first driving route and/or the alternative driving route in response thereto ( at least [0119] and [0212], abnormal roads having large degrees of severity are farther along the vehicle's current route (i.e., outside current sensor detection range), the vehicle controller may notify the driver of the pending road conditions and may also be configured to present one or more alternative routes to the driver). 
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify  altering or generating a navigation path for a vehicle based on aggregated environmental data received from a plurality of vehicles, as taught by Quovard, selecting a driving mode and planning the first driving route and/or the alternative driving route in response, as taught by Lu, as  Quovard and Lu are directed to intelligently controlling a vehicle based on a road condition and/or environmental information around a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of  mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the system of Quovard.	
Regarding claim 5,  Quovard does not explicitly teach further comprising automatically adjusting at least one chassis parameter to improve the ride comfort based on a result of the automatic evaluation of the first driving route or in response to the recognition that a road section requiring the chassis parameter is immediately ahead, the chassis parameter being selected from the group comprising a chassis damping, a chassis suspension, a setting of an active stabilizer and any combination thereof.
 However, Lu discloses further comprising automatically adjusting at least one chassis parameter to improve the ride comfort based on a result of the automatic evaluation of the first driving route or in response to the recognition that a road section requiring the chassis parameter is immediately ahead ([0029], exercise active control of the actuatable suspension system elements only when an abnormal road surface condition is encountered ) the chassis parameter being selected from the group comprising a chassis damping, a chassis suspension, a setting of an active stabilizer and any combination thereof (at least [0002] and [0021], active suspension system where such characteristics as suspension travel or height, suspension damping, suspension stiffness, and suspension force are adjustable in real time with actuation response times low enough to enable suspension system control responsive to predicted or actual abnormal road conditions encountered by a vehicle wheel). 	 	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify altering or generating a navigation path for a vehicle based on aggregated environmental data received from a plurality of vehicles, as taught by Quovard, automatically adjusting at least one chassis parameter, e.g. chassis suspension,  to improve the ride comfort based on a result of the automatic evaluation of the first driving route , as taught by Lu, as  Quovard and Lu are directed to intelligently controlling a vehicle based on a road condition and/or environmental information around a vehicle (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility of  mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the system of Quovard.	
Regarding claim 6, Quovard does not explicitly teach further comprising an execution of a braking intervention and/or a steering intervention in response to a sensor-determined finding that a road section requiring the braking intervention and/or the steering intervention is immediately ahead.
 However, Lu discloses further comprising an execution of a braking intervention and / or a steering intervention in response to a sensor-determined finding that a road section requiring the braking intervention and/or the steering intervention is immediately ahead ( [0019]vehicle sensors designed to monitor various vehicle parameters and environmental conditions external to the vehicle; [0155]due to heavy traffic in adjacent lanes or where the vehicle is driven at high speed under conditions where the driver may be unable to respond to adverse conditions properly and in a timely fashion, the active suspensions' effectiveness is limited and vehicle safety measures such as collision mitigation by braking and/or steering will be initiated).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify altering or generating a navigation path for a vehicle based on aggregated environmental data received from a plurality of vehicles, as taught by Quovard, an execution of a braking/steering  intervention, as taught by Lu, as  Quovard and Lu are directed to intelligently controlling a vehicle based on a road condition and/or environmental information around a vehicle (same field of endeavor),  and one of ordinary skill in the art would have recognized the established utility of  mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the system of Quovard.

Regarding claim 7, Quovard does not further comprising the force decoupling of a passenger cell of the transportation vehicle.
 However, Lu discloses further comprising the force decoupling of a passenger cell of the transportation vehicle ([0021], characteristics as suspension travel or height, suspension damping, suspension stiffness, and suspension force are adjustable in real time with actuation response times low enough to enable suspension system control responsive to predicted or actual abnormal road conditions encountered by a vehicle wheel; [0125] suspension stiffnesses and/or damping characteristics at one or more of the vehicle wheels are adjusted so as to prevent or mitigate negative effects (forces acting on the vehicle transferred directly to the occupant) on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature ).	 	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify altering or generating a navigation path for a vehicle based on aggregated environmental data received from a plurality of vehicles, as taught by Quovard, the force decoupling of a passenger cell of the transportation vehicle, as taught by Lu, as  Quovard and Lu are directed to intelligently controlling a vehicle based on a road condition and/or environmental information around a vehicle (same field of endeavor),  and one of ordinary skill in the art would have recognized the established utility of  mitigating negative effects on ride and passenger comfort resulting from contact between the vehicle wheels and the abnormal road surface feature (Lu, [0125]), and predictably applied it to improve the system of Quovard.

Regarding claim 12, please see the rejection above with respect to claim 3, which is commensurate in scope to claim 12, with claim 3 being drawn to a method, claim 12 being drawn to a corresponding system.

Regarding claim 14, please see the rejection above with respect to claim 5, which is commensurate in scope to claim 14, with claim 5 being drawn to a method, claim 14 being drawn to a corresponding system.

Regarding claim 15, please see the rejection above with respect to claim 6, which is commensurate in scope to claim 15, with claim 6 being drawn to a method, claim 15 being drawn to a corresponding system.

Regarding claim 16, please see the rejection above with respect to claim 7, which is commensurate in scope to claim 16, with claim 7 being drawn to a method, claim 16 being drawn to a corresponding system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040.  The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.	
/J.W./         Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666